Title: John Bondfield to the Commissioners, 30 June 1778
From: Bondfield, John
To: First Joint Commission at Paris,Adams, John


     
      Honble Sirs
      Bordeaux 30 June 1778
     
     A vessel Arrived yesterday from Louisiana confirms the Accounts received from them parts of the Back Settlers from Georgia and Carolina having got possession of all the British Posts on the Banks of the Missisipi and of two valuable Vessels Loaden for London that they conducted to New Orleans and there disposed of the Cargoes.
     A Vessel from Carolina for this port was taken by a privateer within 40 leagues of the Land, we are adviced by a pilot Boat come up this Tide that a Privateer of 18 Guns being in the River taken by a french Frigate.
     Le Comte D’aranda past thro’ this City the 28th on his return to Paris from Madrid also a Spanish Noble yesterday Name unknown. I am most Respectfully your honors Most Obedient Servt
     
      John Bondfield
     
    